Hill, C. J.
1. Where the testimony of an absent witness would not be admissible or material, it is manifestly not an abuse of discretion to refuse a continuance because of his absence.
2. An accusation charging the fraudulent sale of mortgaged property, is sufficient which alleges, that A executed a mortgage to B, covering, with other property, “one black horse mule about ten years old named Doe,” and that A, without the consent of B and with intent to defraud B, did dispose of the said mule, to the loss and damage of B in the sum of $160. It is not necessary to allege in the accusation, more specifically, “how or in what manner” A disposed of the mule, or to whom he sold it, or “how or in what way” a loss of $160 was sustained by B.
3. Where the accused was charged with disposing of a mule which he had mortgaged, with intent to defraud the mortgagee, a statement in a letter proved to have been written by him after his arrest, that he had “traded the mule,” was pertinent to the issue, and the letter was properly admitted in evidence.
4. Where the prosecutor testified that he had been “injured in the sum of $160 by the fraudulent sale of one black horse mule about ten years old,” value was sufficiently proved.
5. No error of law appears, and the verdict is amply supported by the evidence. p Judgment affirmed.